Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldeira (US 20130257144) in view of DeGrave (US 8,215,436). 
Regarding claim 1 Caldeira teaches a system to extend a range and maneuverability of an automobile vehicle during a towing operation, comprising: (see 100 ) a battery-electric-vehicle (BEV) having a vehicle energy pack providing operational energy for the BEV (see 104); a powered trailer releasably connected to the BEV; and (see 102) (see para 0051-0053)
Caldeira does not disclose a propulsion unit provided with the powered trailer and in communication with the BEV, the propulsion unit enhancing launch of the BEV and providing an acceleration assist to powered trailer and to the BEV.
Yet, DeGrave teaches a propulsion unit provided with the powered trailer and in communication with the BEV, the propulsion unit enhancing launch of the BEV and providing an acceleration assist to powered trailer and to the BEV.	(see Motors 2 & Electronic Controller 8 and Col 4 line 2-7, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldeira with the teachings of Degrave by having a propulsion unit provided with the powered trailer and in communication with the BEV, the propulsion unit enhancing launch of the BEV and providing an acceleration assist to powered trailer and to the BEV in order to supply auxiliary or supplemental electrical energy to a storage battery of a drivetrain of an electric or hybrid vehicle.	
Regarding claim 2 the combination teaches wherein the propulsion unit incorporates a battery pack, the battery pack providing battery pack energy to supplement the operational energy of the vehicle energy pack (see 106 and 108).
Regarding claim 3 the combination teaches wherein the battery pack is configured as an energy pack (see 106 and 108).
Regarding claim 4 the combination teaches wherein the propulsion unit is configured as at least one electric motor (see motors 2, Fig. 1).
Regarding claim 5 the combination teaches wherein the at least one electric motor is energized to provide a propulsion force to the powered trailer and to enhance propulsion of the BEV (see Col 4 line 2-7, Fig. 1; DeGrave).
Regarding claim 6 the combination teaches wherein the at least one electric motor is energized solely by the vehicle energy pack of the BEV (see Col 4 line 2-7, Fig. 1; DeGrave).
Regarding claim 7 the combination teaches wherein the at least one motor defines a first motor positioned in a first wheel hub of the powered trailer and a second motor positioned in a second wheel hub of the powered trailer positioned oppositely from the first wheel hub (see Motors 2 & Electronic Controller 8 and Col 4 line 2-7, Fig. 1).
Regarding claim 8 the combination teaches wherein the propulsion unit incorporates a battery pack and at least one motor powered by battery pack energy delivered from the battery pack, the at least one motor energized to provide a motive force to the powered trailer (see Col 4 line 2-7, Fig. 1; DeGrave).
Regarding claim 9 the combination teaches  wherein the at least one motor defines a first motor and a second motor positioned oppositely from the first motor, and further including a trailer module provided with the powered trailer, the trailer module communicating between the powered trailer and the BEV and to the first motor and the second motor (see Motors 2 & Electronic Controller 8 and Col 4 line 2-7, Fig. 1).
Regarding claim 10 the combination teaches wherein the trailer module controls a first speed of the first motor different than a second speed of the second motor to enhance maneuverability of the powered trailer (see Col line 63-68).
Regarding claim 11 Caldeira teaches a system to extend a towing range and maneuverability of an automobile vehicle during a towing operation, comprising (see 100 ): a battery-electric-vehicle (BEV) having a vehicle energy pack providing operational energy to the BEV; (see 104) a powered trailer releasably connected to the BEV; (see 102) a trailer module provided with the powered trailer, the trailer module communicating between the powered trailer and the BEV; (see para 0051-0053). 
Caldeira does not disclose a propulsion unit provided with the powered trailer and in communication with trailer module and with the BEV using the trailer module, the propulsion unit enhancing launch of the BEV and providing an acceleration assist to the BEV.	
However, Degrave teaches a propulsion unit provided with the powered trailer and in communication with trailer module and with the BEV using the trailer module, the propulsion unit enhancing launch of the BEV and providing an acceleration assist to the BEV (see Motors 2 & Electronic Controller 8 and Col 4 line 2-7, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldeira with the teachings of Degrave by having a propulsion unit provided with the powered trailer and in communication with trailer module and with the BEV using the trailer module, the propulsion unit enhancing launch of the BEV and providing an acceleration assist to the BEV in order to supply auxiliary or supplemental electrical energy to a storage battery of a drivetrain of an electric or hybrid vehicle.
Regarding claim 12 the combination teaches wherein the propulsion unit is configured as a first motor and a second motor positioned opposite the powered trailer from the first motor (see Col 4 line 2-7, Fig. 1; DeGrave).
Regarding claim 13 the combination teaches the propulsion unit incorporates a battery pack, the battery pack providing battery pack energy to supplement the operational energy of the vehicle energy pack (see 106 and 108; Caldeira); and the first motor and the second motor are energized by the battery pack to provide a propulsion force to the powered trailer (see Motors 2 & Electronic Controller 8 and Col 4 line 2-7, Fig. 1; DeGrave).
Regarding claim 14 the combination teaches the propulsion unit is configured as at least one motor connected to and rotating at least one axle of the powered trailer, the at least one motor energized by the battery pack to provide a propulsion force to the powered trailer (see wheel movement Col 4 line 2-7, Fig. 1; DeGrave). 
Regarding claim 15 the combination teaches  a trailer module provided with the powered trailer, the trailer module communicating between the powered trailer and the BEV and to the propulsion unit (see 118; Caldeira).
Regarding claim 16 the combination teaches a vehicle module provided with the BEV, wherein during a towing operation of the powered trailer by the BEV the powered trailer is mechanically and electrically connected to the BEV with the propulsion unit and the vehicle energy pack connected to and controlled by the vehicle module (see para 0051-0053; Caldeira ).
Regarding claim 17 the combination teaches a communication link connecting the BEV to the powered trailer to transfer the operational energy and to provide a communication path between the BEV and the powered trailer (see para 0051-0053; Caldeira & communication via 10, Fig 1. DeGrave).
Regarding claim 18 Caldeira teaches a method to extend a towing range and  maneuverability of an automobile vehicle during a towing operation, comprising (see 100 ): positioning a rechargeable vehicle energy pack in a battery-electric-vehicle (BEV) to provide operational energy to the BEV (see 104); releasably connecting a powered trailer to the BEV; (see 102) providing a trailer module with the powered trailer, with the trailer module communicating between the powered trailer and the BEV; (see para 0051-0053).
Caldeira does not disclose connecting a propulsion unit positioned on the powered trailer in communication with the BEV via the trailer module; and energizing the propulsion unit by command from the trailer module to enhance launch of the BEV and to provide an acceleration assist to the BEV.	
However, Degrave teaches connecting a propulsion unit positioned on the powered trailer in communication with the BEV via the trailer module; and energizing the propulsion unit by command from the trailer module to enhance launch of the BEV and to provide an acceleration assist to the BEV (see Motors 2 & Electronic Controller 8 and Col 4 line 2-7, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldeira with the teachings of Degrave by having a propulsion unit positioned on the powered trailer in communication with the BEV via the trailer module; and energizing the propulsion unit by command from the trailer module to enhance launch of the BEV and to provide an acceleration assist to the BEV in order to supply auxiliary or supplemental electrical energy to a storage battery of a drivetrain of an electric or hybrid vehicle.
Regarding claim 19 the combination teaches commanding operation of a first motor of the propulsion unit and a second motor of the propulsion unit; and connecting the BEV to the powered trailer using a communication link (see Motors 2 & Electronic Controller 8 and communication via trailer connector 10 and Col 4 line 2-7, Fig. 1).
Regarding claim 20 the combination teaches a torque between the BEV and the powered trailer thereby increasing an overall system efficiency (Col line 41-50)
Yet does not disclose that a reduction in thermal load on the BEV.
However, the trailer provides additional power resources that will  reduce the demand on the main BEV (i.e. battery in vehicle) and thus the amount of current at a particular moment.  Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             August 26, 2022